DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JP 2011-256785 to Inayama Yoshisato.
In Reference to Claim 10
 Inayama, Fig.5 discloses:
[AltContent: arrow][AltContent: textbox (A)][AltContent: connector][AltContent: connector][AltContent: textbox (Viewed from the bottom side)][AltContent: rect]
    PNG
    media_image1.png
    564
    369
    media_image1.png
    Greyscale

	An attachment structure for an exhaust gas sensor (41) of a saddle-type vehicle including an internal combustion engine, 
	an exhaust pipe (35, 38) connected to the internal combustion engine, and the exhaust gas sensor that is attached to the exhaust pipe and detects an exhaust gas flowing through the exhaust pipe, 
	wherein the exhaust gas sensor is disposed in a region between a brake pedal (47) of the saddle-type vehicle and a footrest (46) of the saddle-type vehicle in side view of the saddle- type vehicle and is disposed so that at least a part of the exhaust gas 
In Reference to Claim 11
Inayama, Fig.5 discloses:
	In the side view, the exhaust gas sensor is disposed in a region between the footrest and a depressed part provided at an end of the brake pedal 47, Fig.5 discloses full range of motion from depressed part 47 and foot rest 46.  

In Reference to Claim 12
Inayama, Fig.5 discloses:
	The exhaust gas sensor 41 is disposed below a case A of the internal combustion engine.  

In Reference to Claim 13
Inayama, Fig.5 discloses:
	The exhaust gas sensor 41 is disposed below a cover member 42 provided for the case on an outer side of a vehicle width direction of the saddle-type vehicle, see Fig.6.  
In Reference to Claim 14
Inayama, Fig.5 discloses:
	The exhaust gas sensor 41 is disposed obliquely with respect to a vertical direction of the saddle-type vehicle.  

In Reference to Claim 15
Inayama, Fig.5 discloses:
	The exhaust gas sensor 41 is attached to the exhaust pipe, extending obliquely upward from the exhaust pipe 38 toward the outer side in the vehicle width direction of the saddle-type vehicle.  
In Reference to Claim 16
Inayama, Fig.5 discloses:
	The exhaust pipe includes a first pipe part 34 that extends toward rear of the saddle-type vehicle from an exhaust port of the internal combustion engine while being inclined to an inner side in the vehicle width direction of the saddle-type vehicle, and a second pipe part 38 that is joined to a rear end part 39 of the first pipe part and extends toward the rear of the saddle-type vehicle while being inclined to an outer side in the vehicle width direction, and the exhaust gas sensor is disposed in a region formed by connecting a front end part of the first pipe part to be connected to the exhaust port, the exhaust pipe, and rear end parts of the second pipe part in plane view of the saddle-type vehicle.  

In Reference to Claim 17
Inayama, Fig.5 discloses:
	In the plane view, the exhaust gas sensor is disposed in a region between the brake pedal and portions of the first pipe part 34 and the second pipe part 38, the portions being inwardly bent in the vehicle width direction of the first pipe part and the second pipe part.  
In Reference to Claim 18
Inayama, Fig.5 discloses:
	The exhaust pipe includes an upstream connection pipe part 33 that extends from a cylinder head 22 of the internal combustion engine, a cylindrical catalyst 37 outer cylinder that is connected to a rear end part 38 of the upstream connection pipe part and houses a catalyst 36, and a downstream connection pipe part that is connected to a rear end part 39 of the catalyst outer cylinder, the downstream connection pipe part is provided with the exhaust gas sensor 41.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746